Citation Nr: 0634100	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  06-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a right brachial 
plexus injury (major), now rated 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 RO decision.  The case has been 
advanced on the docket due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran sustained multiple injuries in a truck 
accident in service, including injury to the right brachial 
plexus on the dominant or major upper extremity.

3.  The right brachial plexus injury is manifested by 
constant weakness, numbness, and need to use alternative 
means or adaptive maneuvers to compensate for severe right 
ulnar nerve paralysis.

4.  The veteran's service-connected disabilities (right 
brachial plexus injury (major) (40 percent disabling); 
residuals of a right clavicle fracture (30 percent 
disabling); scalp scars (30 percent); right ear tinnitus 
(10 percent); and otitis media with right ear hearing loss 
(0 percent)), result in a combined rating of 70 percent and 
render the veteran unable to secure or follow substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for right brachial 
plexus injury (major) are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516 (2006).

2.  The criteria for a TDIU rating are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in December 2004 and June 2005; 
and a rating decision in May 2005.  These documents discussed 
specific evidence, the applicable legal requirements, the 
responsibilities for obtaining particular evidence, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the RO's decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that even if there is any defect 
with regard to the timing or content of the notice sent prior 
to the RO's initial adjudication in May 2005, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  The RO effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a December 2005 
statement of the case).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied 
its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  VA has also obtained several 
examinations.  VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claims.

Increased rating for
right brachial plexus injury (major)

Service connection and a 10 percent rating are currently in 
effect for residuals of an injury to the right brachial 
plexus resulting from an in-service truck accident.  The 
veteran seeks an increased rating.  

A 30 percent rating is also in effect for service-connected 
residuals of a right clavicle fracture, but that disability 
is not directly involved in this appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  If two 
evaluations are potentially applicable, the higher evaluation 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).  Since the issues here are entitlement to increased 
ratings, the present disability levels are the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The affected nerve here is the right ulnar nerve.  A January 
1950 VA examination showed residuals of injury to the right 
brachial plexus, manifested by partial paralysis of the right 
ulnar nerve and partial paralysis of the right long thoracic 
nerve.  A March 1988 VA examination, and others, showed only 
right ulnar nerve neuropathy.  

The veteran's right arm is his major arm.  A 10 percent 
rating is warranted for mild incomplete paralysis of the 
ulnar nerve of the major extremity.  A 30 percent rating is 
warranted for moderate incomplete paralysis.  A 40 percent 
rating is warranted for severe incomplete paralysis.  
Finally, a 60 percent rating is warranted for complete 
paralysis of the ulnar nerve of the major extremity (the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers with very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; wrist flexion 
weakened).  "Incomplete paralysis" indicates a degree of 
lost or impaired function that is substantially less than the 
type of picture for complete paralysis.  When the involvement 
is wholly sensory, the rating should be for the mild or, at 
most, the moderate degree.  38 C.F.R. 4.124a, DC 8516.

On VA peripheral nerves examination in June 2003, the veteran 
described numbness without much feeling on the inner side of 
his right arm, as well as constant weakness and functional 
limitations.  He was unable to use his right arm very much, 
but he had "learned several adaptive maneuvers to feed 
himself with his disabled right arm."  The medial aspects of 
the right arm and forearm including the fourth and fifth 
fingers were typical of ulnar nerve palsy.  There was sensory 
loss in the right ulnar distribution with 4/5 strength of the 
forearm muscles.  The diagnosis was brachial plexus injury 
with functional and sensory residuals.  

The veteran was also recently examined in May 2005 in 
connection with this claim.  On peripheral nerves 
examination, he denied any flare-ups of the nerve condition, 
but he reported paralysis of the right forearm and hand; 
weakness, numbness, and paresthesias of the right upper 
extremity; and stiffness of the right elbow, shoulder, and 
hand.  Motor examination revealed weakness of the elbow, 
shoulder, and hand flexion and extension, with involvement of 
the brachial plexus.  Sensory function examination showed 
decreased sensations in ulnar aspect of the right arm and the 
fifth and ring fingers, affecting the brachial plexus.  There 
was no muscle atrophy, but there was abnormal muscle tone or 
bulk.  The examiner stated that the nerve disorder affected 
joint function.  The diagnosis was brachial plexus injury 
with functional and sensory residuals, with paralysis, 
neuritis, and neuralgia.  This disorder affected chores, 
shopping, traveling, and feeding to a mild degree. It 
affected exercise severely, and it prevented sports.  It did 
not affect bathing, dressing, toileting, or grooming.  
However, the examiner commented that it "[i]mpacts any 
employment requiring any significant use of the right 
dominant upper extremity in regard to sedentary or physical 
employment."  

Thus, both of these examinations show paralysis in the 
affected nerve with sensory and functional residuals.  The 
relevant diagnostic code indicates that wholly sensory 
involvement can be rated as either mild or, at most, moderate 
incomplete paralysis.  38 C.F.R. § 4.124a.  But in this case, 
both recent VA examinations reflect functional residuals, in 
addition to sensory residuals.  Indeed, the veteran has 
varying degrees of impairment in various activities, and more 
importantly, the record shows that he has difficulty using 
his right hand and arm; he has apparently relied on 
"adaptive maneuvers" for his right upper extremity in such 
basic functions as feeding or on his left upper extremity.  
He has also reported constant weakness and numbness.  Since 
wholly sensory involvement can be as much as moderately 
disabling, the veteran's right brachial plexus with its 
sensory and functional residuals is consistent with a finding 
of severe incomplete paralysis.  Thus, a 40 percent rating is 
warranted for severe incomplete paralysis of the major upper 
extremity.

The Board notes that the veteran does not have symptoms of 
complete paralysis (such as "griffin claw" deformity, due 
to flexor contraction of ring and little fingers with very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers and inability to spread or reverse the fingers or to 
adduct the thumb; or weakened wrist flexion).  Thus, he does 
not meet the criteria for a 60 percent rating.  38 C.F.R. 
§ 4.124a, DC 8516.  

In sum, the Board concludes that the veteran's service-
connected right brachial plexus injury of the right (or 
major) extremity warrants a 40 percent rating.

TDIU rating

The veteran contends that his service-connected disabilities 
prevent him from obtaining gainful employment.  Total 
disability ratings based on individual unemployability may 
(TDIU ratings) be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A veteran's non-service-connected disabilities or his 
advancing age may not be considered in a TDIU rating claim.  
38 C.F.R. § 4.19 (2006).  Also, it is necessary that the 
record reflect some factor that places his case in a 
different category than other veterans with equal ratings of 
disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities consist of 
residuals of a right clavicle fracture (rated 30 percent 
disabling), scalp scars (30 percent), right ear tinnitus 
(10 percent), and otitis media with right ear hearing loss 
(0 percent).  In today's decision, the Board also awarded a 
40 percent rating for a right brachial plexus injury (major), 
which had been rated 10 percent disabling prior to today's 
decision.  Prior to today's decision, the combined rating for 
the service-connected disabilities was 60 percent.  But based 
on the 40 percent rating awarded to the right brachial plexus 
injury in today's decision, the combined rating is now 
70 percent, and the veteran's service-connected disabilities 
satisfy the schedular requirements under 38 C.F.R. § 4.16(a).  

Disabilities resulting from common etiology or a single 
accident will be treated as one disability under 38 C.F.R. 
§ 4.16(a).  In this case, the record reflects that the 
veteran sustained multiple disabilities as a result of a 
truck accident in service.  However, since the veteran's 
service-connected disabilities already meet the schedular 
percentage requirements of 38 C.F.R. § 4.16(a), the Board 
need not address which disabilities arose from a common 
etiology or a single accident.

The Board also finds that the veteran's service-connected 
disabilities also render him unable to secure or follow a 
substantially gainful occupation (that is, work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In April and May 2005, the veteran underwent several VA 
examinations to assess the current severity of his service-
connected disabilities.  Generally, except for the right 
brachial plexus injury, each of those examinations 
specifically stated that the veteran's other individual 
service-connected disabilities did not preclude the veteran 
from obtaining or retaining gainful employment.  However, the 
May 2005 peripheral nerves examination specifically stated 
that the right brachial plexus injury "[i]mpacts any 
employment requiring any significant use of the right 
dominant upper extremity in regard to sedentary or physical 
employment."  

In addition, the veteran indicated on his October 2004 TDIU 
rating application form that he had completed only his first 
year of high school, that he had last worked in 1982 as a 
"gang pusher" for an oil company in Oklahoma, and that he 
had become too disabled to work in 2002.  

Based on the VA examination that described an impact on the 
veteran's employability in both physical and sedentary jobs, 
as well as the veteran's limited education skills an the 
evidence of severe paralysis that has reduced his ability to 
use his dominant right arm and hand, the Board concludes that 
the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  Thus, he is entitled to a TDIU rating. 


ORDER

1.  A 40 percent rating for right brachial plexus injury 
(major) is granted.

2.  A TDIU rating is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


